Exhibit [ * ] Certain confidential information contained in this document, marked by brackets, is filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. CONFIDENTIAL This Agreement is subject to confidentiality obligations, as set forth in Section 8. RESEARCH AND LICENSE AGREEMENT Effective January 1, 2008 among Symyx Technologies, Inc. Symyx Tools, Inc. Symyx Software, Inc. and ExxonMobil Research and Engineering Company ExxonMobil Chemical Company RESEARCH
